Citation Nr: 0025484	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

There is no medical evidence of chloracne or other acneform 
disease consistent with chloracne during service or within 
one year of service; there is no medical evidence associating 
the veteran's skin disorder to any incident of active 
service, including claimed exposure to herbicides.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records include entrance and 
separation examination reports, which show that the veteran's 
skin was clinically evaluated as normal and that the veteran 
checked the box "no" for skin disease in the medical history 
section of his separation examination.  Service medical 
records from June 1968 to January 1969 show that the veteran 
complained of a rash in the groin region and on the buttocks 
and was treated for pyoderma and "tinea cruris," a fungal 
infection.  December 1968 treatment records note the 
difficulty of controlling a fungal infection in a tropical 
country and indicate that the veteran's tinea appeared well 
healed and under fairly good control.  The remainder of the 
veteran's service medical records are negative for any 
complaints, treatment or diagnosis of a skin condition.

The veteran's original claim for VA compensation benefits was 
received by the RO in December 1969; he did not indicate that 
he had a skin disorder at that time.

The veteran's skin was normal at a January 1970 VA 
examination.  

VA outpatient records for 1985 note a generalized acneform 
rash and a groin rash of uncertain etiology that the veteran 
said he had experienced in Vietnam and an acne-like rash of 
the back, neck, chest and arms with a diagnosis of lichen 
simplex.

The veteran filed multiple claims for VA compensation and 
pension benefits from 1988 to 1991; he did not indicate that 
he had a skin disorder during that time.
 
A March VA 1989 examination shows no complaints of skin 
problems and the veteran's skin was again found to be normal.

A private post-service medical record dated in August 1989 
indicates the veteran had a rash on both feet with scarring 
maximally in the dorsal aspect, which he informed the private 
physician had been diagnosed as "jungle rash."  

VA hospital reports dated in February and March 1991 include 
a history of foot eczema and treatment for tinea pedis, in 
conjunction with inpatient psychiatric treatment.  

VA records since the March 1991 hospitalization show 
treatment for tinea pedis and more recently a diagnosis of 
pompholyx of the fingers. 

At a December 1997 VA skin examination, the veteran claimed 
to have developed a skin lesion on both feet and hands after 
discharge in 1969.  In 1969, he worked at a rubber company, 
where he had to wear work shoes, which caused him to sweat a 
lot and develop a fungal infection on both feet.  The veteran 
stated that he was seen by a doctor, who prescribed an anti-
fungal medication.   He claimed the condition was recurrent 
and that he was diagnosed and treated at the VA Medical 
Center (VAMC) for a fungal infection on both feet.  The 
veteran also contended that he had developed several small 
blisters on his hands and recurrent blisters on his feet as 
well as hyperpigmented skin.   Upon examination, both feet 
appeared normal.  There was scaly lesion residual from tinea 
pedis in the digit and patches of hyperpigmented skin lesion 
on the soles and dorsum of his feet.  There was no new 
blister.  The examiner noted that these findings were 
consistent with tinea pedis.  In addition, most of the 
veteran's toenails had mycotic fungal infection.  The hands 
showed no blisters, but several pompholyx (dyshidrosis) were 
found on the dorsum of some of the fingers.  No tinea 
infection was found on the hands.  The diagnoses were tinea 
pedis of both feet (a fungal infection) and pompholyx (an 
eczematoid skin condition) on several fingers.  The examiner 
opined that neither condition was related to alleged Agent 
Orange exposure.   

The veteran provided color photographs of his feet and later 
testified at a personal hearing in June 1999.  He stated that 
he saw a rubber company physician in 1969 for little bumps on 
his feet.  The veteran testified he later saw two other 
doctors, one of whom said that the veteran had athlete's foot 
but when it did not clear up called it something else, which 
he did not recall.  He contended that he continued to have 
blisters on his feet and between his toes.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.303 (1999).  Certain conditions, to include scleroderma, if 
manifest to a degree of 10 percent within one year after 
separation from service may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

If the veteran has not been medically diagnosed as having a 
disease listed in the regulation, the claimant must provide 
evidence establishing exposure to Agent Orange in order to 
satisfy the second element of Caluza (evidence of incurrence 
or aggravation of a disease or injury in service).  McCartt 
v. West, 12 Vet. App. 167, 169 (1999).
A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If a claim is not well grounded, the Board does not 
have jurisdiction to adjudicate the claim.  See Boeck v. 
Brown, 6 Vet. App. 14 (1993).   If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  See 38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F. 3d 1464 (1997).

In this case, the current medical record is devoid of a 
medical diagnosis of chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda in 
service or within one year after service.  In fact, there is 
no medical evidence on file of a diagnosis of either skin 
condition.  There is medical evidence of lichen simplex in 
1985 and, more recently, of tinea pedis and pompholyx of the 
fingers, which are not listed in 38 C.F.R. § 3.309(e) and are 
not related to exposure to Agent Orange according to a 1997 
VA examiner's opinion.  Moreover, the veteran's current skin 
disorders were first demonstrated many years after service 
and have not been linked to any incident of active duty, 
including claimed exposure to Agent Orange.  The Board has 
considered the veteran's assertion that he suffers from a 
chronic skin disease related to Agent Orange.  However, being 
a layman, he is not competent to give an opinion regarding 
medical causation or diagnosis, and his statements on such 
matters do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the veteran could establish service connection 
directly.

The Board finds that the veteran has not established service 
connection on a direct basis.  There is no evidence showing 
that that the skin conditions treated in service were 
chronic, particularly since the separation records and the 
1970 and 1989 VA examinations note normal skin.  There is no 
evidence of an acneform condition in service, which was first 
reported in 1985.  There also is no evidence of any condition 
listed in 38 C.F.R. § 3.309(a), including the skin condition 
scleroderma, during one year after discharge.  Moreover, 
there is no medical evidence of a chronic skin condition 
since service or medical evidence linking the veteran's 
current skin disorders to tinea cruris and pyoderma noted in 
service.  The Board has considered the veteran's history of a 
skin disorder beginning in the late 1960s noted upon the 
December 1997 examination, but mere recitation of medical 
history given by the appellant, in this case almost 30 years 
after service, does not serve to provide a medical opinion 
linking the current findings to service.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  It is pertinent to note that 
the veteran filed multiple claims for VA compensation and 
pension benefits from 1969 to 1991 but his original claim for 
service connection for a skin disorder was not filed until 
October 1997.

In reaching this decision, the Board has considered the 
veteran's argument that he has experienced a continuity of 
skin symptoms since his service.  His skin symptoms are of a 
type to which lay observation is competent to identify its 
existence.  However, as noted above, being a layman, he is 
not competent to give an opinion regarding a medical 
diagnosis for his skin symptoms (Espiritu, supra) and, in the 
Board's judgment, the service medical records and post-
service medical records simply do not show the necessary 
chronicity, or continuity of symptoms to establish the 
required nexus to service.  See Savage, 10 Vet. App. at 496 
(noting that "in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity").

As noted above, there is no medical evidence of record of a 
nexus between the current skin conditions and the veteran's 
active military service, including any exposure to Agent 
Orange in service.  The veteran offers only lay opinion as to 
nexus to service, which is insufficient for establishing a 
well-grounded claim, and, thus, the appeal must be denied.


ORDER

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure is denied.




		
	R. F. WILLIAMS
	Veterans Law Judge



 

